Case 7:19-cv-11342-PMH-AEK Document 33
                                    31 Filed 11/13/20
                                             11/10/20 Page 1 of 2
                           CCase
                             a s e 7:7:19-cv-11342-PMH-AEK
                                      1 9- c v- 1 1 3 4 2- P M H- A E K DDocument
                                                                          o c u m e nt 333
                                                                                         1 Fil e d 111/13/20
                                                                                            Filed    1/ 1 0/ 2 0 PPage
                                                                                                                   a g e 22 ofof 22




Pl ai ntiff's l ett er m oti o n t o pr e cl u d e t h e R ul e 3 5 e x a mi n ati o n b y Dr. H o c h w al d [ E C F N o. 3 1] is D E NI E D. E v er y eff ort
s h o ul d b e m a d e t o h a v e t h e e x a mi n ati o n t a k e pl a c e i n eit h er H u nti n gt o n or Pl ai n vi e w, w hi c h ar e a p pr o xi m at el y 1 0- 1 5
mil es cl os er t o Mt. V er n o n t h a n B a ys h or e. Pl ai ntiff d o es n ot s u g g est t h at D ef e n d a nt s h o ul d n ot b e p er mitt e d t o s c h e d ul e
t h e I M E -- o nl y t h at t h e l o c ati o n of t h e I M E is t o o f ar a w a y fr o m Pl ai ntiff's h o m e. Pl ai ntiff r e q u ests t h at t h e I M E b e
s c h e d ul e d wit h a p h ysi ci a n l o c at e d wit hi n t h e S D N Y, b ut m a n y l o c ati o ns wit hi n t h e S D N Y ar e c o nsi d er a bl y f art h er
a w a y fr o m Mt. V er n o n t h a n Dr. H o c h w al d's t hr e e offi c es. D ef e n d a nt m a d e m ulti pl e eff orts t o s el e ct e x p erts w h o w er e
m or e c o n v e ni e ntl y l o c at e d, o nl y t o fi n d t h e m c o nfli ct e d. It is n ot u nr e as o n a bl y b ur d e ns o m e f or Pl ai ntiff t o tr a v el t o
L o n g Isl a n d f or t h e e x a mi n ati o n, a n d pr o xi mit y t o t h e Pl ai ntiff n e e d n ot b e D ef e n d a nt's pri m ar y c o nsi d er ati o n i n
c h o osi n g a n e x p ert. P er D ef e n d a nt's r e q u est [ E C F N o. 3 2], t h e e x p ert dis c o v er y d e a dli n e is h er e b y e xt e n d e d u ntil
D e c e m b er 1 1, 2 0 2 0 t o all o w f or t h e c o m pl eti o n of t h e e x a mi n ati o n.
D A T E D: N o v e m b er 1 2, 2 0 2 0
